 

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA

SOUTHERN DIVISION
ANTHONY MACON, )
Plaintiff, )
)
v. ) JUDGMENT
)
) No. 7:1 l-CV-49-FL
)
NANCY A. BERRYHILL, )
Commissioner of Social Security_, )
Defendant. )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintist motion for attorney’s fees pursuant to 42 U.S.C. § 406(b).

IT IS ORDERED, ADJUDGED AND DECREED in accordance With the couit’s order entered
November 2, 2018_, that plaintist motion for attorney’s is ALLOWED in the full amount requested
Defendant shall release to plaintist colmsel fees under section 206(b) of the Act, 42 U.S.C. §
406(b), in the amount of $86,535.90, With refund to plaintiff of $7,410.02, representing the prior
EAJA awards

This Judgment Filed and Entered on November 2, 2018l and Copies To:

Laurie Lynn Janus (via CM/ECF Notice of Electronic Filing)
Barbara von Euler (via CM/ECF Notice of Electronic Filing)
Cassia W. Parson (via CM/ECF Notice of Electronic Filing)
Jay C. Hinsley (via CM/ECF Notice of Electronic Filing)

November 2, 2018 PETER A. MOORE, JR., CLERK
/s/ Susan W. Tripp
(By) Susan W. Tlipp, Deputy Clerk

 

 

